Citation Nr: 0301230	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  02-04 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from August 1945 
to December 1948.  He died in February 1981.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Houston, Texas, which, in pertinent part, denied 
service connection for the cause of the veteran's death.  
That issue is the only one as to which the appellant filed 
a notice of disagreement, and it has been developed on 
appeal by the RO.

The Board notes that the February 2002 rating decision 
also appears to have denied the appellant an additional 
allowance for aid and attendance.  Since the claims file 
does not indicate that the appellant has been granted 
survivor's pension, it is unclear why the RO adjudicated 
the issue of an additional award for aid and attendance.  
If, however, the appellant wishes to claim survivor's 
pension, she should consult with her representative and 
make that known to the RO.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
February 1981.  The immediate cause of death was listed as 
death due to natural causes, due to motoneuron's disease.  

2.  The record reflects that, at the time of the veteran's 
death, service connection was not in effect for any 
disability.

3.  There is no evidence of record which reflects that 
motor neuron disease had its onset in service or was 
related in any way to the veteran's period of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. §§ 
1110, 1131, 1310, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - Veterans Claims Assistance Act

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 
of title 38 of the United States Code, concerning the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to the 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 
280 (2001).  In addition, VA has published new regulations 
to implement many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case law is inconsistent as to whether the new 
law is to be given retroactive effect.  The Court has held 
that the entire VCAA potentially affects claims pending on 
or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from 
July 14, 1999, to November 9, 2000).  See generally 
Holliday v. Principi, supra; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  That analysis would include cases 
that had been decided by the Board before the VCAA, but 
were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to assure compliance with the new 
legislation with respect to the appellant's appeal.  We 
note that the development of medical evidence appears to 
be complete.  By virtue of the SOC provided by the RO in 
March 2002, the appellant has been given notice of the 
information and/or medical evidence necessary to 
substantiate the claim presented.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary 
development requirements of the VCAA).

In correspondence from the RO dated in April and August 
2001, the appellant was advised by the RO that VA would 
make a reasonable effort to obtain any additional evidence 
which might be identified as pertinent to the claim.  She 
was advised of what evidence the RO would attempt to 
retrieve, and of her responsibilities in obtaining such 
evidence (e.g., adequately identifying such records).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Likewise, it appears that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims folder, and that 
neither she nor her representative has identified any 
other pertinent evidence, not already of record, which 
would need to be obtained for an equitable disposition of 
this appeal. 

Accordingly, we find that VA has satisfied its duty to 
assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C. §§ 5103 and 5103A (West Supp. 2001)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens 
on VA, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 (2000) 
(codified as amended at 38 U.S.C. § 5107(b) (West Supp. 
2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court held that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

As noted, the veteran served on active duty from August 
1945 to December 1948.  The service medical records 
reflect that, during service, essentially the only 
conditions diagnosed were acute catarrhal fever and a 
deviated nasal septum.  The veteran's separation 
examination, conducted in December 1948, revealed no 
abnormalities and noted only a deviated left septum.

The record reflects that the veteran died in February 
1981, at the age of 53.  The death certificate listed his 
immediate cause of death as natural causes due to 
motoneuron's disease.  It was not clear from the 
certificate whether the veteran died at home or while 
hospitalized.

The appellant, the veteran's surviving spouse, filed a VA 
Form 21-530, which is application for VA burial benefits, 
in February 1981.  She filed a VA Form 21-534, a claim for 
survivor's benefits, in February 2001.

In a July 2001 statement, the appellant maintained that 
the service medical records clearly showed a nexus between 
the veteran's motoneuron disease and his period of 
service.  She added that the veteran was sworn to secrecy 
not to mention his testing in service for exposure to 
chemicals.

In a report of contact dated in September 2001, the 
appellant indicated that the veteran had died at home but 
previously had received treatment at Memorial Herman 
Baptist Orange Hospital, but they did not have any medical 
records on him.  Nevertheless, the RO requested records 
from this facility in September 2001; non could be found.

In October 2001, the RO requested the veteran's medical 
records from the University of Texas (UT) Medical Branch 
in Galveston, Texas.  In November 2001, the UT facility 
responded that records did exist for the veteran, but not 
for the date of his death.  That facility indicated that 
additional information was needed to obtain these records.

In a statement provided by the appellant in December 2001, 
she reported that in October 1980, the veteran had been 
treated at UT for headaches, severe depression, and 
difficulty walking.  She indicated that, in early November 
1980, following testing, a diagnosis of motor neuron 
disease was made (also known as ALS or amyotrophic lateral 
sclerosis and Lou Gehrig's disease).  She stated that she 
was told that he had approximately 90 days to live and 
that he was not admitted to the hospital.  She stated that 
he died at home in February 1981.  

Based upon the information provided by the appellant, the 
RO contacted UT for a second time in December 2001, asking 
for records dated between the beginning of October and the 
end of November 1980.  However, no records were received. 

In February 2002, the appellant filed a statement 
contending that exposure to Methanol while serving in the 
U.S. Navy had caused the veteran's death.  She also has 
contended that the veteran filed a claim for VA 
compensation in 1949, at which time he received his VA 
claim number.  

In April 2002, the appellant submitted evidence consisting 
of an article which appeared in the Washington Post in 
June 1991, entitled Troops Used in Gas Tests Win Benefits; 
U.S. Ends Fight Over 1940's Experiments.  She also 
submitted a fact sheet pertaining to Mustard Gas Exposure 
and Long term Health Effects, dated in 1999.

III.  Pertinent Law and Regulations

Service connection - in general

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting 
in current disability was incurred during active service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2002).  Service connection may also 
be granted on a presumptive basis for certain chronic 
disabilities when manifested to a compensable degree 
within the initial post-service year.  38 C.F.R. §§ 3.307, 
3.309(a) (2002).

A disability which is proximately due to or the result of 
a service-connected disease or injury shall be service 
connected.  When service connection is thus established 
for a secondary condition, the secondary condition shall 
be considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2002); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Service connection for cause of death

In order to establish service connection for the cause of 
the veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.312 (2002).

The death of a veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal 
or a contributory cause of death.  The issue involved will 
be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a) (2002).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2002).

A contributory cause of death is inherently one not 
related to the principal cause. In determining whether the 
service-connected disability contributed to death, it must 
be shown that it contributed substantially or materially; 
that it combined to cause death; that it aided or lent 
assistance to the production of death. It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) (2002); see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated 
disability.  In the same category there would be included 
service-connected disease or injuries of any evaluation 
(even though evaluated as 100 percent disabling) but of a 
quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body 
functions.  38 C.F.R. § 3.312(c)(2) (2002).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and 
general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects 
vital organs as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent disabling, 
debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) 
(2002).

There are primary causes of death which by their very 
nature are so overwhelming 
that eventual death can be anticipated irrespective of 
coexisting conditions, but, even in such cases, there is 
for consideration whether there may be a reasonable basis 
for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally 
be reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2002).

Dependency and Indemnity Compensation (DIC)

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children, and parents.  The 
standards and criteria for determining whether or not a 
disability is service-connected shall be those applicable 
under chapter 11 of this title.  38 U.S.C.A. § 1310(a) 
(West 1991 & Supp. 2002).

IV.  Analysis

After a review of all the evidence of record, the Board 
finds that there is no probative evidence that the cause 
of the veteran's death, documented as due to natural 
causes due to "motoneuron's disease," was related to his 
period of active military service.  Moreover, the record 
indicates that the veteran had no service connected 
disabilities at the time of his death.  The service 
medical records are entirely negative for treatment of any 
conditions aside from acute catarrhal fever and a deviated 
septum.  The record contains no post-service medical 
records, but according to the appellant herself, motor 
neuron disease was not diagnosed until, at the earliest, 
October 1980, more than 30 years following the veteran's 
separation from military service. 

With respect to the appellant's primary argument on 
appeal, that the cause of the veteran's death from motor 
neuron disease (apparently in the form of Lou Gehrig's 
disease, or ALS), was due to his period of service, the 
evidence of record is simply and overwhelmingly against 
that contention.  Significantly, the death certificate 
itself identified the veteran's death as due to natural 
causes resulting from "motoneuron disease."  There has 
been no evidence presented from any source etiologically 
linking the cause of the veteran's motor neuron disease 
and service.  The appellant herself has not identified any 
competent medical professional who has made such an 
etiological link, nor has she maintained that such 
evidence exists.

The appellant has specifically contended that the 
veteran's death was caused by exposure to Methanol, or 
possibly other chemicals, during his service with the U.S. 
Navy.  The record contains absolutely no evidence of 
Methanol exposure in service, and includes no evidence 
etiologically linking his alleged exposure to Methanol to 
the cause of his death.  The Board also points out that 
the veteran's death certificate reflects that, after 
service, the veteran was employed as a process operator 
for Gulf Oil Chemicals.  The appellant has not addressed 
whether there might have been exposure to Methanol or 
other chemicals while he was employed in that capacity.

In support of her claim, the appellant submitted an 
article from the Washington Post dated in 1991 which 
revealed that, during the 1940's, as many as 60,000 
service personnel may have been exposed to poisonous gases 
in secret testing and experiments conducted during 
service.  She also submitted a fact sheet discussing VA 
claims involving exposure to Mustard gas in service.  This 
evidence, in and of itself, does not establish that the 
veteran sustained exposure to any poisonous gas in 
service, nor does the file contain any evidence which 
would support such exposure.  The Court has held that a 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" 
if the medical article or treatise evidence discusses 
generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts, 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also 
Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 
11 Vet. App. 509 (1998).  In this case, not only is there 
no evidence in the record that the veteran was exposed to 
toxic gases, but the proffered publication evidence was 
not accompanied by any opinion of a medical professional 
associating any such exposure with the veteran's terminal 
disease, and it is therefore of minimal probative value.

The Board is most sympathetic to the appellant's claim, 
which essentially rests on her assertion that the cause of 
the veteran's death was related to service.  However, she 
has offered no probative medical support in the record to 
show such a causal relationship.  Moreover, there is no 
indication in the record that she herself has the 
specialized medical expertise needed to render a 
professional opinion regarding the cause of the veteran's 
death.  The resolution of issues which involve medical 
knowledge, such as a determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Under the circumstances, her statements are not sufficient 
to link the veteran's death to his period of active 
service.

In closing, the Board wishes to express its deepest 
sympathy for the appellant's loss of her husband, and also 
our appreciation of her obvious sincerity in pursuing this 
claim.  We have considered the doctrine of giving the 
benefit of the doubt to the appellant, under 38 U.S.C.A. § 
5107 (old and new versions) and 38 C.F.R. § 3.102, but the 
Board does not find the evidence is in approximate balance 
so as to warrant its application.  The preponderance of 
the evidence of record establishes that the cause of the 
veteran's death was not related to military service, nor 
did a service-connected disability contribute materially 
or substantially to the cause of his death.  Accordingly, 
the claim for service connection for the cause of the 
veteran's death must be denied. 

The appellant has also contended that the veteran filed a 
VA claim for compensation in 1949.  Having reviewed the 
claims folder thoroughly, the Board is unable to find any 
evidence of a claim filed prior to the veteran's death.  
As was explained by the RO in the March 2002 SSOC, it was 
routine in 1949 to assign claim numbers to a veteran after 
separation from service; however, such an assignment, in 
and of itself, is not indicative of the filing of a claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

